Citation Nr: 1604263	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  09-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.  

2.  Entitlement to service connection for the residual disability of a concussion.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran had active service from June 2002 through December 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran did not perfect an appeal of the issue of entitlement to non-service-connected pension.  Rather, he limited his appeal in his February 2009 substantive appeal to the issues of posttraumatic stress disorder (PTSD), bilateral foot disorder, a right knee disorder, and residuals of a concussion.  Before the matter was certified to the Board, however, the RO granted service connection for a right knee disorder in an August 2013 rating decision and PTSD in an April 2015 rating decision.  The Board finds that the grants of service connection constitute a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran has not initiated an appeal with the RO's initial ratings or effective dates.  Thus, those matters are not in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the RO's August 2013 and April 2015 rating decisions constitute full grants of the benefits sought on appeal, no further consideration is necessary.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  There are additional VA treatment records and VA examinations in Virtual VA, and the RO reviewed these records as they pertain to the issues on appeal in an August 2013 supplemental statement of the case.  All other documents in Virtual VA are duplicative of those in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Veteran requested a Travel Board Hearing on his February 2009 substantive appeal.  However, in a February 2010 submission, he requested a Central Office hearing instead.  The RO accordingly certified the case to the Board on appeal.  In a September 2015 letter, the Board notified the Veteran he was scheduled for an October 28, 2015 hearing in Washington, DC.  Subsequently, in an October 16, 2015 statement, the Veteran requested that his Central Office hearing be rescheduled as a videoconference hearing.  The Veteran did not appear at the October 28, 2015 Central Office hearing.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. §  20.904(a)(3) (2015).  As videoconference hearings are scheduled at the RO, remand is required in order to afford the Veteran with his requested hearing.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  He should be notified in writing of the date, time, and location of the hearing.  A copy of the notice scheduling the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

